Citation Nr: 0729719	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  98-17 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
death pension benefits in the amount of $13,792.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1951 to 
October 1952.  He died in February 1984, and the appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision of the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  The indebtedness in the amount of $13,792.00 is valid.

2.  The appellant was at fault in the creation of the 
indebtedness.

3.  Collection of the debt is not contrary to equity or good 
conscience.

4.  Collection of the debt would not result in undue 
hardship.


CONCLUSION OF LAW

A waiver of recovery of an overpayment of compensation 
benefits in the amount of $13,792 is not warranted.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 
1.965(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the notice and duty-to-assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, are inapplicable 
to cases involving a claim for waiver of recovery of an 
overpayment.  See Lueras v. Principi, 18 Vet. App. 435 
(2004); see also Barger v. Principi, 16 Vet. App. 132 (2002).  

Factual Background

The veteran died in February 1984.  The appellant is the 
veteran's widow.  In October 1991, the appellant was 
initially awarded death pension benefits.  At that time, she 
reported she had no source of income.  In November 1993, the 
appellant's death pension benefits were reduced to zero 
effective October 1, 1992, because VA received information 
that the appellant had income in the amount of $5,500.00 for 
the period of October 1992 through September 1993, which was 
in excess of the maximum annual rate.  This action created in 
overpayment in the amount of $5,926.00.  The appellant 
requested a waiver of this overpayment, which was granted in 
January 1994 on the basis that, although the appellant was 
significantly at fault for creation of the overpayment in 
that she did not timely notify VA of a change in her income, 
to collect on the overpayment would create an undue hardship 
for the appellant.  

In February 1994, the appellant applied for reinstatement of 
death pension benefits (which had been previously 
discontinued based upon the appellant's receipt of income).  
The appellant was awarded death pension benefits in May 1994, 
effective from March 1994. The appellant was notified by VA 
at the time of her obligation to immediately notify VA of any 
change in income or net worth.

In December 1994, the appellant was awarded Social Security 
disability benefits.  She attempted to notify VA in January 
1995 of this change in her income.  Although stamped received 
by VA on January 13, 1995, the notice appears to have been 
returned to the appellant because it listed her social 
security number, and not the veteran's social security number 
or his VA file number.  Thus no adjustment to her award of 
benefits was made at that time.  

By letter sent to the appellant in January 1996, VA reminded 
her that, as a condition of entitlement to pension benefits, 
she is required to report all income received from all 
sources on the Eligibility Verification Report (EVR) that she 
receives in October of each year.  It appears that in April 
1997, the appellant was notified by letter that VA had 
received information that she had income that she had not 
reported, specifically earned income in 1994 and Social 
Security income in 1995.  

On May 6, 1997, the appellant resubmitted her notice of 
having been awarded Social Security benefits with a statement 
indicating that it had been returned to her and she just 
discovered that her social security number had been used 
instead of her husband's.  By letter dated May 20, 1997, the 
RO advised the appellant that VA was proposing to terminate 
her pension benefits effective February 1, 1995, because of 
her Social Security income.  

In August 1997, the appellant was notified of the termination 
of her pension benefits effective February 1995.  In 
addition, she was informed that, because of this action, an 
overpayment was created in the amount of $13,792.00.  In 
October 1997, the appellant submitted a statement requesting 
a waiver of recovery of any overpayment.  In her statement, 
she claims to have acted in good faith when she reported to 
VA that she was awarded social security benefits.  By a 
decision issued in December 1997, the appellant's request for 
a waiver was denied.  The Waiver Committee found that the 
appellant was at fault for the creation of the debt, and it 
was unable to determine whether collection of the 
indebtedness would be against equity or good conscience or 
cause the appellant an undue hardship because she failed to 
submit a current Financial Status Report as requested. 

The appellant filed a timely Notice of Disagreement in which 
she argued that a waiver is warranted as she did notify VA of 
the change in her income and requiring her to repay this 
indebtedness would create an undue hardship for her.  She 
also reported that her only income is $850.00 from Social 
Security, although she failed to submit the requested 
Financial Status Report.  A Statement of the Case was issued 
in August 1998, and the appellant perfected her appeal by 
filing a timely Form 9 in November 1998.  

In December 1998, the appellant finally filed a current 
Financial Status Report on which she reported that her 
monthly expenses were in excess of her monthly income.  In 
addition, she reported that she was in bankruptcy and 
attached a copy of a September 1998 letter from the appointed 
bankruptcy trustee.  Because of this bankruptcy notice, the 
claims file was forwarded to the VA Regional Counsel for 
guidance on action to be taken.  By memorandum dated in July 
1999, the VA Regional Counsel advised the RO that the 
appellant's bankruptcy plan was for 60 months and thus not 
expected to close until early 2004.  In addition, the RO was 
advised that it could not pursue collection on this case 
since the bankruptcy case was still open.  Thus the RO placed 
the appellant's appeal in abeyance pending an outcome of the 
bankruptcy action.  

In September 2001, VA received notice that the appellant's 
bankruptcy action was dismissed by the Bankruptcy Court on 
September 20, 2001.  The RO notified the veteran of this in 
February 2002 and requested that she submit a current 
Financial Status Report, which she failed to do.  In November 
2002, the Waiver Committee issued a new rating and a 
Supplemental Statement of the Case in which it found that the 
appellant's actions causing the overpayment were in bad 
faith.  The appellant's appeal was then certified to the 
Board.

In February 2003, without making a decision on the merits of 
the appellant's claim, the Board remanded the appellant's 
appeal to the RO for adjudication of the issue of whether the 
creation of the overpayment was proper.  In January 2004, the 
VA Regional Counsel notified the RO that the appellant had 
again filed for Chapter 13 bankruptcy but that the petition 
was again dismissed by the Bankruptcy Court on January 8, 
2004.  In April 2004, the RO issued a decision upholding the 
validity of the indebtedness.  In November 2004, the Waiver 
Committee issued a Supplemental Statement of the Case 
continuing its denial of a waiver of recovery of the 
overpayment.  The appellant's appeal was then recertified to 
the Board.

In March 2005, the Board issued a decision finding that the 
creation of the overpayment was not due to any fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the appellant and remanded the appeal to the RO for 
readjudication of the claim on the basis of whether 
collection of the debt would violate the principles of equity 
and good conscience.  In addition, the RO was instructed to 
furnish the appellant a Financial Status Report for her 
completion.

By letter sent in June 2005, the appellant was requested to 
complete a current Financial Status Report.  The appellant 
responded with a completed Financial Status Report in August 
2005.  On this report, the appellant reported that she had 
been working as a wellness coordinator since 2004 and had a 
monthly take home pay of $1,671.00 and other income (from an 
unspecified source) of $120.00 for a total monthly take home 
income of $1,791.00.  For monthly expenses, she reported a 
total of $1,080.00.  Thus the appellant reported a monthly 
net income of $711.00.  For assets, the appellant reported 
having $20.00 cash on hand, $25 in a bank account, and owning 
a car with a value of $500.  Although the appellant did not 
report owning any real estate, she reported owing $24,000.00 
on a mortgage to Household Finance with a monthly payment of 
$400.00.  The original amount of the debt was reported as 
$29,000.00, indicating that the appellant had at least 
$5,000.00 in equity in the property (assuming that the 
property's value had not decreased).  

In addition, the appellant reported that she had been 
adjudicated bankrupt and her debts were discharged in May 
2005.  The appellant, however, did not provide any 
documentation to support this statement nor did the RO follow 
up with her to request any evidence of her bankruptcy 
discharge.  Thus, when the appellant's appeal was again 
before the Board in February 2007, it was remanded to the RO 
for it to request that the appellant provide evidence of her 
bankruptcy discharge in May 2005.  The RO sent the appellant 
a letter in March 2007 requesting that she provide 
documentation of judicial proceedings reflecting her 
discharge from bankruptcy in May 2005, specifically 
documentation showing what debts were discharged by the U.S. 
Bankruptcy Court.  She was also asked to complete a current 
Financial Status Report and given the opportunity to submit 
any additional evidence or arguments in support of her claim.  
The appellant failed to respond to this letter.  Thus a 
Supplemental Statement of the Case was issued in June 2007, 
and her appeal has been returned to the Board.  

Analysis

Waiver of repayment of indebtedness is statutorily precluded 
if there is any indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the person having 
an interest in obtaining a waiver.  38 U.S.C.A. § 5302(c) 
(West 2002); 38 C.F.R. § 1.965(b) (2006).  See also Ridings 
v. Brown, 6 Vet. App. 544, 546 (1994).  "There is no all-
embracing definition of 'fraud' and the existence or lack of 
fraud is a case-specific conclusion based on all facts in 
each instance."  VAOPGCPREC 4-85.

The Board found in its March 2005 decision that the creation 
of the overpayment was not due to fraud, misrepresentation of 
a material fact, or bad faith on the part of the appellant.

If there is no indication of fraud, misrepresentation, or bad 
faith, as in this case, recovery of overpayment of benefits 
is prohibited if the Secretary determines that recovery would 
be against equity and good conscience.  38 U.S.C.A. § 5302(a) 
(West 2002); 38 C.F.R. §§ 1.962, 1.963(a) (2006).

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:

(1) Fault of the debtor.  Where actions of the 
debtor contribute to the creation of the debt.

(2) Balancing of faults.  Weighing fault of debtor 
against VA's fault.

(3) Undue hardship.  Whether collection would 
deprive debtor or family of basic necessities.

(4) Defeat the purpose.  Whether the withholding of 
benefits or recovery would nullify the objective 
for which the benefits were intended.

(5) Unjust enrichment.  Failure to make restitution 
would result in unfair gain to the debtor.

(6) Changing position to one's detriment.  Reliance 
on VA benefits results in relinquishment of a 
valuable right or incurrence of a legal obligation.

38 C.F.R. § 1.965 (2006).

These six non-exclusive elements each must be addressed to 
determine whether the facts and circumstances in a particular 
case dictate that collection of an overpayment would be 
against equity and good conscience.  Id; see also Ridings v. 
Brown, supra.  

The first and second elements pertain to the fault of the 
debtor versus the fault of VA.  In considering the evidence 
of record, the Board finds that the appellant is at fault in 
the creation of the overpayment.  The appellant has 
essentially argued that VA was at fault because she went to 
see a Veterans Benefits Counselor at the VA Outpatient Clinic 
in Jacksonville, Florida, who completed the form which had 
the incorrect social security number and VA file number.  
Thus she argues that she did timely notify VA of the award of 
Social Security disability benefits. 

The appellant's fault, however, does not stem from having the 
wrong social security number and VA file number on her 
January 1995 notice of receipt of Social Security disability 
benefits.  Rather, she is at fault because, despite having 
the January 1995 notice returned to her, she failed to take 
timely action to renotify VA of her change in income.  
Presumably a cover letter would have been sent with the 
returned notice providing an explanation as to why it was 
returned.  Even if there was no letter, a reasonable person 
would conclude from receiving the original documents back in 
the mail that something was wrong and would inquire.  The 
appellant, however, took no action.

It was not until she was questioned by VA in April 1997 that 
she resubmitted her notice in May 1997.  The record shows 
that the appellant has been receiving VA death pension 
benefits since October 1991 and that she was previously 
granted waiver of an overpayment that was created because of 
her failure to report a change in her income in a timely 
fashion.  She has also been notified multiple times of the 
need to provide timely notice of changes in all sources of 
income.  Given the appellant's history with VA and her 
attempted notice in January 1995, it is clear to the Board 
that she knew of the need to contact VA of the change in her 
income.  Thus her failure to take any action for over two 
years cannot be so simply excused.  The appellant knew her 
benefits were contingent upon income from other sources (she 
had been notified of this many times), and yet she continued 
to fail to report her Social Security disability income and 
to accept payment of VA pension benefits based upon her past 
report of having no income.  In a January 1996 letter from 
VA, the appellant was very clearly reminded that she has a 
duty to report to VA all income received from all sources.  
Yet she continued to fail to advise VA that she was receiving 
Social Security disability benefits.  Thus the appellant knew 
that she was receiving benefits that she was not entitled to, 
and she did nothing further to stop the receipt of those 
benefits until she was contacted by VA.  

Furthermore, even if the appellant's contentions are true 
that a VA employee completed the notice and wrote down the 
wrong social security number and VA file number, the Board 
finds that VA bears essentially little or no fault in the 
creation of the overpayment of compensation.  The VA employee 
would have filled out the form using the information provided 
by the appellant.  The appellant should have known, given her 
history with VA, that she needed to provide the veteran's 
social security number and VA file number rather than her own 
social security number in order to ensure that the notice was 
associated with the deceased veteran's claims file.  

Moreover, had the appellant acted in a timely fashion in 
response to the returned notice, she would have mitigated the 
affect of the delay in notice and the amount of the 
overpayment created would have been significantly less.  The 
appellant's argument then would have carried much more weight 
because she would have acted with due diligence.  Instead, 
the appellant exhibited significant fault when she 
disregarded VA notices to report her income, and continued to 
utilize money to which she knew she was not entitled.  

Thus, in weighing fault in the creation of the overpayment, 
the Board finds that the appellant bears the largest part of 
the fault and VA bears little or no fault in the creation of 
the overpayment.

Concerning the third element, "undue hardship," the Board 
notes that the appellant has not been a good provider of her 
financial information.  The last Financial Status Report in 
the file is from August 2005.  The appellant was provided 
another opportunity in March 2007 to provide an updated 
Financial Status Report, but she failed to respond.  In 
addition, although the appellant reported in the August 2005 
Financial Status Report having been discharged in bankruptcy 
in May 2005, she failed to provide any proof of this when 
asked to do so in March 2007.

Thus the Board will utilize the last Financial Status Report 
from August 2005 in determining whether the appellant has 
presented evidence showing that repayment would cause her any 
undue financial hardship.  The appellant reported that she 
has a surplus of monthly income in the amount of $711.00.  In 
addition, though she did not report owning any real estate in 
listing her assets, she did report having a mortgage payable 
to Household Finance with a monthly payment of $400.00 and 
equity of at least $5,000.00.  Thus the Board finds that the 
appellant has sufficient income and assets so that repayment 
of the overpayment would not create an undue hardship for 
her.

Concerning the fourth element, given that the appellant was 
receiving Social Security disability benefits that were in 
excess of the maximum annual pension rate, the recovery of 
the overpayment would not defeat the purpose of paying 
benefits by nullifying the objective for which the benefits 
were intended, namely, to provide monetary assistance to 
eligible veterans or their survivors with limited or no 
income from other sources by making up the difference between 
their countable annual income and the maximum annual rate.  

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  When money, property or services 
have been obtained by the debtor at the expense of the 
Government under such circumstances that it would not be 
equitable for the debtor to retain it, a duty is imposed upon 
the debtor to pay compensation in order to prevent unjust 
enrichment.  The Board finds that the appellant would be 
unjustly enriched should VA not enforce the repayment.  As 
stated above, the appellant knowingly accepted payment of 
pension benefits to which she was not entitled.  Furthermore, 
her fault in the creation of the overpayment is significant.  
Finally, the appellant was paid pension benefits on the 
premise that she had no income.  Clearly those benefits would 
not have been paid at all had her receipt of Social Security 
benefits been known.  Thus, in considering the purpose behind 
providing pension benefits, the appellant received a 
significant financial windfall at the expense of the 
Government.  Under these circumstances, it would not be 
equitable for the appellant to retain such a windfall.

Finally, concerning the sixth element, the appellant has not 
claimed, nor does the evidence show, that she incurred a 
legal obligation or changed her position to her detriment in 
reliance upon the receipt of VA benefits.  

The facts and circumstances of this case indicate that 
collection of the overpayment from the appellant would not be 
against equity and good conscience.  Accordingly, a waiver of 
the indebtedness to VA is not warranted.


ORDER

Entitlement to a waiver of recovery of an overpayment of 
death pension benefits in the amount of $13,792.00 is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


